IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,097 & AP-75,098


EX PARTE DEWAYNE LEE WALDRUP, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM HARRIS COUNTY



 Per Curiam.


O P I N I O N


 This is a post-conviction application for a writ of habeas corpus filed pursuant to
Article 11.07, V.A.C.C.P.  Applicant was convicted of possession of a controlled substance
and his punishment was assessed at five years imprisonment and fifteen years imprisonment. 
The convictions were affirmed, Waldrup v. State, Nos. 01-02-00140-CR; 01-02-00141-CR
(Tex. App. -- Houston, delivered February 27, 2003). 
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his attorney did not timely notify him that the convictions had
been affirmed.  The trial court finds that Applicant was transferred within the Texas
Department of Criminal Justice system before Applicant's attorney was able to notify him of
the result of his appeal and the option of filing a petition for discretionary review.  Therefore,
Applicant is entitled to relief and Applicant is granted leave to file an out-of-time petition for
discretionary review from his convictions in cause numbers 882444 and  882445 from the
228th Judicial District Court of Harris County.
	The proper remedy in a case such as this is to return Applicant to the point at which
he can file a petition for discretionary review.  He may then follow the proper procedures in
order that a meaningful petition for discretionary review may be filed.  For purposes of the
Texas Rules of Appellate Procedure, all time limits shall be calculated as if the Court of
Appeals' decision had been rendered on the day the mandate of this Court issues.  We hold
that should Applicant desire to seek discretionary review, he must take affirmative steps to
see that his petition is filed in the Court of Appeals within thirty days after the mandate of
this Court has issued.

DELIVERED: February 16, 2005
DO NOT PUBLISH